UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6486



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LESLIE LESTER TUCKER,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:00-cr-00411-CMC-1)


Submitted:   August 21, 2008                 Decided:   August 26, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Lester Tucker, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leslie Lester Tucker appeals the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Tucker, No. 4:00-cr-00411-

CMC-1 (D.S.C. filed Mar. 11, 2008; entered Mar. 12, 2008).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 2